798 S.W.2d 291 (1990)
Crest ARMENDAREZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 71115.
Court of Criminal Appeals of Texas, En Banc.
October 31, 1990.
Mary B. Thornton, Fort Worth, for appellant.
Tim Curry, Dist. Atty., and C. Chris Marshall, Lisa C. McMinn and Brent Carr, Asst. Dist. Attys., Fort Worth, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION
PER CURIAM.
This is a direct appeal from the denial of bail pursuant to the provisions of Article I, Section 11a of the Texas Constitution, which provides in part that an accused may be held without bond if he is accused of committing a felony less than capital while on bail for a prior felony. Appellant was accused by felony complaint No. 0414849 of the offense of illegal investment on August 10, 1990. A hearing was held at which the State presented evidence that appellant had committed the charged offense while out on bail for the offense of delivery of a controlled substance, Cause No. 0399769A. The trial court ordered appellant held without bail.
In light of appellant's conviction in Cause No. 0414849A on October 4, 1990, and the subsequent assessment of punishment at life imprisonment, we find the issue on appeal to be moot.
Accordingly, we dismiss appellant's appeal from the denial of bail.
STURNS, J., not participating.